DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies of the priority documents have been filed in this national stage application.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 14 is objected to because of the following informalities:
The phrase “to define a second portion of the cell to define a cell” is interpreted to be “to define a second portion of the cell”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 and 15 are  rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Son; Juhyun (US 9234688 B2, hereinafter referred as Son).
In reference to claim 14, Son discloses the claimed invention including:  
A refrigerator (a refrigerator 1)comprising: a storage chamber(a cabinet 2 defining a storage space); a cold air supply configured to supply cold air( cold air is supplied for a preset time to make ice pieces, see Col 9, line 28-29); a first tray(upper tray 510) configured to define a first portion of a cell that  forms a space(upper tray including a plurality of first recessed parts, each of the first recessed parts has a hemispherical shape, see abstract) in which liquid is changed into ice by the cold air(After the water is completely supplied into the plurality of shells, cool air is supplied for a preset time to make ice pieces, see Col 9, line 26-28 ); a second tray(lower tray 520) to define a second portion of the cell that forms a space(a lower tray including a plurality of second recessed parts, each of the second recessed parts has a hemispherical shape, see abstract) in which liquid introduced into the space is to change into ice(After the water is completely supplied into the plurality of shells, cool air is supplied for a preset time to make ice pieces, see Col 9, line 26-28); and 7New National Stage Patent ApplicationDocket No. HI-1840 a heater configured to be disposed adjacent to one of the first tray and the second tray(upper and lower ice separation ).
	It is also understood that claim 14 includes an intended use recitation, for example, "during an ice making process, an output of the heater is to increase from a first output to a second output.". The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. One of ordinary skill in the art would recognize that by controlling the heater of Son, the output of the heater would be controlled as well.
In reference to claim 15, Son discloses the claimed invention. This claim includes a limitation “before completion of the ice making process (the cooling process as described above (S20).), the output of the heater (heater 564) is reduced to a third output that is smaller than the first output” is a statement of intended use that does not further limit the claimed invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. One of ordinary skill in the art would recognize that by controlling the heater of Son, the output of the heater would be controlled as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Son; Juhyun (US 9234688 B2, hereinafter referred as Son) in view of AN; Hye-kyoung (US 20180187941 A1, hereinafter referred as AN).
In reference to claim 1, Son discloses the claimed invention including: 
An ice maker comprising: 
a first tray (upper tray 510) configured to define a first portion of a cell (upper tray including a plurality of first recessed parts, each of the first recessed parts has a hemispherical 
and a heater configured to be disposed adjacent to one of the first tray and the second tray (upper and lower ice separation heaters 564 and 565 respectively disposed on outer surfaces of the upper and lower trays 510 and 520, see Col 13, line 59-61), 
Son, does not explicitly disclose the heater is to be turned on while cold air is provided to the cell,
However, AN teaches the heater is to be turned on while cold air is provided to the cell (The ice making section means a time in which the water supplied into the ice making tray by a predetermined amount is ice-made using the cold air discharged into the ice making rooms. In the ice making section, the heater is driven to heat the ice making tray once or more, see ¶ [0063]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heater 564 as disclosed by Son to be turned on while cold air is supplied in to ice making rooms for ice making as taught by AN to delay a time in which a surface of the ice of the ice making tray is frozen and the dissolved oxygen included in the ice making water smoothly exits from the ice making water, such that the ice making unit  may make transparent ice, see page ¶ [0063].
AN, further teaches a method for making ice capable of providing transparent ice using an existing deicing heater provided to make the transparent ice [0008]. In this case, the existing deicing/ice separation heater 564 can be configured to be used for purpose of ice making by 
It is also understood that claim I includes an intended use recitation, for example, " wherein an output of the on heater is varied while the cold air is provided to the cell". The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. One of ordinary skill in the art would recognize that the output of the heater of Son could be varied depending on the time duration where the heater is on while cold air is provided as taught by AN to delay the cooling speed of the ice making water.
In reference to claim 2 and 3, Son as modified teaches the claimed invention further comprising: 
the second tray is below the first tray (lower tray 520 is below the upper tray 510, see figure 3 and 6), and the heater is positioned adjacent to the second tray (heater 565 positioned adjacent to lower tray 520, see figure 25) and the heater is in contact with the second tray (heater 565 in contact with lower tray 520, see figure 25).
In reference to claim 4-13, Son as modified teaches substantially all features of an ice maker of claim 1, as set forth above, further comprising limitation wherein  
“a temperature of the heater is maintained in a first temperature range by varying the output of the heater, is maintained the second temperature range, and then is maintained in the third temperature range.” this limitation is not tied to any particular structural feature for varying the In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. Accordingly, one of ordinary skill in the art would recognize that the driving the heater of son intermittently between different time periods would result the heater to be maintained in different temperature ranges as taught by AN. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BIRHANU DAMTEW WELDETENSI/            Examiner, Art Unit 3763                                                                                                                                                                                            



/CASSEY D BAUER/Primary Examiner, Art Unit 3763